1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    PEGGY SASSO, Bar #228906
     Assistant Federal Defender
3    Designated Counsel for Service
     2300 Tulare Street, Suite 330
4    Fresno, California 93721-2226
     Telephone: (559) 487-5561
5
     Attorney for Defendant
6    ANHWAR TELLY YOUNG
7
8                             IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No. 1:21-cr-0139 DAD,
                                                    Case No. 1:21-mj-00050 SKO
12                          Plaintiff,
                                                    UNOPPOSED MOTION TO RESTORE
13   vs.                                            COMPETENCY UNDER 18 U.S.C. § 4241(d);
                                                    ORDER
14   ANHWAR TELLY YOUNG,
15                          Defendant.
16
17          Mr. Young currently has a pending petition alleging he violated the terms of his
18   supervised release, which was initially filed in the District of Nevada but jurisdiction over the
19   case was transferred to this Court on May 25, 2021.
20          Mr. Young has a well documented history of mental illness. In 2009, the government in
21   the District of Nevada charged Mr. Young through an Information with violating 18 U.S.C.
22   § 844(e) by threatening to kill or cause damage by explosives directed at U.S. military personnel
23   and property. In August 2009, the parties agreed to resolve the matter through a plea of Not
24   Guilty by Reason of Insanity, and on August 31, 2009, Mr. Young entered said plea. The district
25   court however, was concerned regarding Mr. Young’s competency, and committed Mr. Young to
26   the Federal Bureau of Prisons for further examination regarding competency. During the course
27   of the next several years Mr. Young was housed at several different BOP facilities as issues
28   pertaining to his competency were addressed. On July 11, 2011, the district court in Nevada
1    accepted Mr. Young’s plea of Not Guilty by Reason of Insanity, and subsequently ordered that
2    Mr. Young be returned to FMC Butner for further psychiatric evaluation. On April 23, 2012, the
3    district court of Nevada found that Mr. Young continued to suffer from a mental disease or
4    defect such that he presented a harm to himself or others. The following year the court
5    conditionally released Mr. Young, but after five months Mr. Young stopped taking his
6    medication and was returned to custody. After receiving approximately five more years of
7    treatment, on June 17, 2019, the district court in Nevada again ordered Mr. Young conditionally
8    released under the supervision of the United States Probation Office for a period of five years.
9           On May 13, 2021, U.S. Probation filed the petition that is currently before this Court
10   alleging that Mr. Young violated the terms of his supervised release. On May 25, 2021, defense
11   counsel had a phone conversation with Mr. Young, who she has worked with through Wellness
12   Court and who is currently incarcerated at Fresno County Jail, and believes that Mr. Young is
13   currently suffering from a mental disease or defect rendering him mentally incompetent to the
14   extent that he is unable to understand the nature and consequences of the proceedings against
15   him or assist properly in his defense. Later that afternoon, Mr. Young had his initial appearance
16   on the pending petition in magistrate court in this district. Mr. Young appeared agitated, was
17   non-responsive to the magistrate judge’s questions and got up and left the room in the middle of
18   the hearing. The magistrate judge was unable to complete the arraignment. The parties and the
19   court recognized that Mr. Young is unable to participate in the proceedings against him at this
20   time due to his mental illness, and agreed that Mr. Young should be placed in the custody of the
21   Attorney General for the purpose of attempting to restore his competency.
22           Based on the foregoing, and the extensive medical records that are part of the record in
23   this case and are hereby incorporated, there is a preponderance of evidence that Mr. Young is
24   presently suffering from a mental disease or defect rendering him mentally incompetent to the
25   extent that he is unable to understand the consequences of the proceedings against him or to
26   assist properly in his defense regarding the pending petition.
27          Pursuant to 18 U.S.C. § 4241(d)(1), defense counsel files this unopposed motion
28   requesting that the Court commit the defendant to the custody of the Attorney General, who shall
1    hospitalize him for treatment in a suitable facility for a reasonable period of time in order to
2    determine whether there is a substantial probability that in the foreseeable future he will attain
3    the capacity to permit the proceedings to go forward.
4           No later than December 13, 2021, a member of the staff of the facility to which the
5    defendant has been committed for treatment shall submit to the Court and the parties a status
6    report pursuant to § 4241(d).
7                                                          HEATHER E. WILLIAMS
8                                                          Federal Defender
9    DATED: May 26, 2021                     By:           /s/ Peggy Sasso
                                                           PEGGY SASSO
10                                                         Assistant Federal Defender
11                                                         Attorney for Defendant
                                                           ANHWAR TELLY YOUNG
12
13
14                                                 ORDER

15   IT IS SO ORDERED.

16      Dated:     May 27, 2021
17                                                       UNITED STATES DISTRICT JUDGE

18
19
20
21
22
23
24
25
26
27
28
